 Inthe Matter of BEAVER MACHINE & TOOLCO.,INC., EMPLOYERandUNITEDSTEELWORKERS OF AMERICA, CIO, PETITIONERCase No. 3-RC-!1,25.-Decided June 0.1, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed..Upon the entire record in this case,' the Board finds :1.The business of the EmployerThe Employer, a' New York corporation, is engaged at Syracuse,New York, in the custom manufacture of jigs, dies, tools, and duplicatemachine parts used in the manufacture of machinery. During the yearApril 1, 1949, to April 1, 1950, the Employer's purchases of raw mate-rials, consisting mainly of steel, brass, bronze, tools, bolts, nuts, andpins totaled $41,180.24; of this amount, $2,174.13 represented pur-chases shipped directly from outside New York State, and $14,182 2represented purchases made within the State from concerns engaged ininterstate commerce.In addition, various machine parts, such ascastings and other units, were supplied to the Employer by its cus-tomers, and were, used by the Employer in the manufacture of ma-chinery for such customers.During the same period, the Employer'ssales of finished products totaled $203,422.35, almost all of which weremade locally.However, of this amount, products valued at approxi-mately $35,000, although sold to a customer within the State, wereshipped, at the. customer's request, outside the State.Furthermore, ofthe Employer's total sales within the State, approximately $59,000represented sales of parts to a customer who used them as constituentparts of materials shipped outside the State, and approximately$28;000 represented sales of tools for the manufacture of parts destinedIAfter the close of the hearing, the Employer moved to correct the transcript of therecord herein in certain particulars.No objections having been received thereto, themotion is hereby granted.2This figure is an approximation computed from the testimony of the Employer'streasurer.90 NLRB No. 73.903S47-51-35529 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor shipment outside the State.Moreover, of the Employer's totalsales of $203,422.35, products valued at approximately $150,000 3. weresold tocustomers engaged in commerce.The Employer concedes the jurisdiction of the Board, but contendsthat its operations are essentially local and have only an insubstantialeffect upon commerce. In view of the extent to which the tools anddies produced by the Employerare essentialto manufacturing enter-prises engaged in commerce we find, contrary to the Employer's con-tention, that its operations affect commerce within the meaning of theAct and that it would effectuate the policies of the Act to assertjurisdiction.'2.The labor organization named below claims to representcertainemployees of the Employer.3. .A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees of the Employer's Syra-cuse, New York, plant, excluding office and clerical employees, andsupervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted at such time as the Board shall in the futuredirect, upon advice from the Regional Director that an election mayappropriately be held, under the direction and supervision of theRegional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed dur-ing the payroll period immediately preceding the date of this Direc-tion of Election, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarilylaid off' but excluding those employees who have since quit or been3See footnote 2,supra.4Efficient Tool & Die Company,79NLRB 170.Insofar asScrew Machine ProductsCompany,79NLRB 980,85 NLRB 129,andTower Tool and Die Company,85 NLRB 127,are inconsistent with our decision herein,they are hereby overruled.5 Several months before the hearing,the Employer laid off approximately 12 employeesfor lack of work.As the prospect of their reemployment in the near future is indefiniteand speculative,we find, contrary.to the Petitioner's'contention,that these individualsare ineligible to vote. BEAVER,MACHINE & TOOL CO., INC.531discharged for cause and have not been rehired or reinstated prior tothe date of the election,and also excluding employees on strike who arenot entitled to reinstatement,to determine whether or not they desireto be represented,for purposes of collective bargaining,by UnitedSteelworkers of America, CIO.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.MEMBERMURDOCK,dissenting :The opinion of my majority colleagues gives no reason for over-ruling the Board's decisions inScrew Machine Products.Company, 79NLRB 980, 85 NLRB 129 and inTower Tool and Die Company,85NLRB 127. I would adhere to those decisions and consistent there-with would not assert jurisdiction in the present case.